Title: To Benjamin Franklin from Jonathan Williams, Jr., 10–11 August 1774
From: Williams, Jonathan Jr.
To: Franklin, Benjamin



Dear and honoured Sir
Edinburgh Augt 10[–11]. 1774
I am just arrived, and this instant favoured with yours of 25th July. I can’t express my obligations for the obliging Letter enclosed, and you may depend Sir that as far as my abilities extend, I will never do wrong to your reccommendation. I am determined that all my undertakings shall be honest ones, for but upon that principle I will undertake nothing. I expected to have been here a week ago, but on our way we learn’d that Lord Erroll, (whom Mr. Boyd came to Scotland to see, supposing himself related to him,) had proceeded to Slains Castle, we immediately changed our route, and overtook him at Aberdeen. He received us both with great politeness, and insisted on our accompaning him home, which we accordingly did, and never in my life did I experience a more friendly and polite entertainment. We stay’d there 3 days and then return’d to this place. These last 10 days have past without any commercial advantage but I thought it would have been unkind, to have parted with Collonel Boyd, after coming so farr; and I have experienced the greatest pleasure, for tho’ I neither wish or expect any favours from administration, yet the intimate footing I was upon, with a Man of his (Lord Errolls) rank, could not fail of affording me great satisfaction.


Augt 11. 1774
I have delivered your Letter to Mr. Alexander, who expressed the greatest respect and esteem for you, and of consequence received me in a very friendly manner. I am to dine with him to day. I am very glad I am likely to have the pleasure of seeing you at my return, which I fear will not be sooner than a fortnight.
Our expences do not amount to more than 7 guineas per week, and I hope that the whole time I shall be out, will not cost me more than the sum I allow’d for 5 Weeks which circumstance, together with an advantagious prospect of making more connections, induces me to stay longer than I at first intended, besides, my Business does not suffer by my absence, and was I in London I should be in the way of idle expences, without making any advantage of my time. I hope you will see this matter in the same light, for without your approbation I do not wish to do any thing. Let me continue to enjoy your good opinion, and I will at all times do my best endeavours to prove to you, how much I am Your dutifull and affectionate Kinsman
J Williams Junr

My best Respects to Mrs Stevenson and all enquiring Friends if you should happen to see my uncle please to give my duty to him.
Collonel Boyd desires his best Respects


 
Addressed: To / Doctr Benja Franklin / at Mrs Stevensons / In Craven Street / Strand / London
Endorsed: St C per[?] R. Forbes [?]
